Citation Nr: 0308522	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in the 10 percent rating for a 
left wrist disability.

2.  Entitlement to an increase in the 10 percent rating for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from July 1990 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 RO decision that denied increased 
ratings for left wrist fracture residuals (rated 10 percent) 
and left knee injury residuals (rated 10 percent).  The 
veteran testified at an RO hearing in December 2001.


FINDINGS OF FACT

1.  The veteran's residuals of a left wrist fracture involve 
his minor upper extremity and are manifested by some 
limitation of motion with arthritis, but without ankylosis.

2.  His residuals of a left knee injury are manifested by 
minimal limitation of motion (0 to 130 degrees on last 
examination), no arthritis by X-ray study, and no 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left wrist fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5214, 5215 (2002).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Navy from July 1990 
to February 1993.  During service he fractured his left wrist 
scaphoid bone, requiring surgical fixation and bone grafting, 
and he also had a twisting injury to his left knee.  Records 
indicate that he is right handed.

Since February 1993, service connection has been established 
for residuals of a left wrist fracture (rated 10 percent) and 
for residuals of a left knee injury (rated 10 percent).  

VA medical records show that the veteran presented to a VA 
clinic in May 2000 for his "first visit in several years, " 
and he related that he had recent left knee and left wrist 
symptoms including pain.  Examination showed no active 
swelling, but he had crepitus in both knees and the left 
wrist.  The only wrist motion was extension; he could bend 
the wrist down to about 30 degrees.  May 2000 X-rays showed 
preserved joint compartments of the left knee, without 
interarticular calcifications, fractures, displacements, or 
destructive focal lesions and normal surrounding tissues; the 
impression was normal.  X-rays of the left wrist showed 
degenerative changes of the radiocarpal joints with joint 
space narrowing, sclerosis; he also had some sclerosis and 
bone remodeling in the scaphoid and lunate, probably related 
to old trauma, but there were no acute bony injuries.  The 
impression was minor abnormality of the left wrist.  He was 
prescribed different pain medication in June 2000; 
assessments were mild degenerative joint disease and 
bilateral knee pain. 

In June 2000, the veteran filed a claim seeking increased 
ratings for the left knee and left wrist disabilities.   

He underwent a VA examination in August 2000.  He reported 
left wrist pain, with lifting or gripping causing increased 
pain.  He described pain and occasional swelling of the left 
knee, with episodes of giving way.  He said extended periods 
of weight bearing or activities such as squatting caused 
pain, as did his job using a clutch as a driver.  On 
examination, his gait was normal.  He had a well healed left 
wrist scar over the volar radial aspect of the left wrist 
extending up onto the left thumb metacarpal.  He made a good 
fist and could appose the thumb with the remaining fingertips 
satisfactorily.  Grip strength was 4/5 on the left, while it 
was 5/5 on the right.  His left wrist had 25 degrees of 
dorsiflexion, 50 degrees of palmar flexion, 40 degrees of 
ulnar deviation, and 5 degrees of radial deviation.  He 
described pain on motion.  He had tenderness to palpation 
over the anatomical snuff box and the volar radial aspect of 
the wrist.  His left knee had 0 to 135 degrees of range of 
motion, with pain on maximum flexion.  No swelling was noted, 
although he had tibial tubercle enlargement compatible with 
old Osgood-Schlatter's disease.  There was tenderness to 
palpation over the tibial tubercle and the area over the 
medial joint line.  McMurray's testing was negative.  There 
was no demonstrable ligamentous instability.  He could heel 
and toe walk and squat and arise again.  X-rays showed 
osseous fragments adjacent to the navicular and within the 
volar surface of the left wrist likely due to prior trauma, 
but no acute fractures or abnormalities, with an impression 
of old healed trauma of the left wrist.  Left knee X-rays 
showed no fractures or foci of bone destruction; the 
impression was normal left knee.  The examining doctor 
commented that pain could certainly further limit functional 
ability during flare-ups or with increased use, but it was 
not feasible to express any of this in terms of additional 
limitation of motion as these matters could not be determined 
with any degree of medical certainty.  The impressions were 
residuals of left wrist fracture with pain and limitation of 
motion, status post open reduction internal fixation with 
bone grafting, and residuals of left knee injury.

At a clinic visit in October 2000, the veteran had complaints 
of left knee pain.  Range of motion was full on examination, 
and there was no swelling or redness of the left knee.  He 
sought treatment in January 2001 and then complained of left 
wrist and bilateral knee pain, especially in cold weather.  
In September 2001, he reported that an attempt to exercise 
the left knee had resulted in swelling and his left wrist had 
also started hurting.  Examination showed full range of 
motion of all extremities, without redness or edema.

The veteran testified at an RO hearing in December 2001.  He 
said that his left wrist hurt and swelled 2 or 3 days per 
week, affecting his employment and household chores.  He 
indicated that he did not have any restrictions in connection 
with his job, and that he had only taken off a couple of days 
from work if the left knee hurt.  He was wearing a left wrist 
brace at work.  His reported that his left knee hurt every 
day, with daily swelling.  He said he used a knee support.  
He stated that the knee gave way from time to time.  

On VA examination in June 2002, the veteran complained of 
limited wrist motion, wrist pain with swelling from time to 
time on increased hand use, difficulty lifting and carrying, 
left knee pain and swelling when running on occasion, and 
rare episodes of the knee giving way.  He had a left wrist 
splint and a left knee sleeve.  Gait was satisfactory.  The 
left wrist had no redness, heat, or swelling; there was a 
well-healed 4-centimeter scar, which was nontender and 
nonadherent.  The left wrist had 25 degrees of dorsiflexion, 
40 degrees of palmar flexion, 30 degrees of ulnar deviation, 
and 5 degrees of radial deviation, with some pain on motion.  
There was some tenderness to palpation over the area of the 
anatomical snuffbox and a bony prominence at the case of the 
thenar eminence.  He made a good fist and could appose the 
thumb with the remaining fingers satisfactorily.  Grip 
strength was within normal limits.  Range of motion of the 
left knee was from 0 to 130 degrees, with mild pain and 
stiffness on range of motion testing.  There also was some 
tenderness to palpation of the medial and lateral joint line 
as well as over the tibial tubercle.  No ligamentous 
instability was noted.  McMurray testing was negative.  He 
could do a partial squat and arise again.  With regard to 
pain on motion of the joints, the examiner stated that there 
was pain on motion of the wrist and knee that could further 
limit function of these areas; however, he stated that it was 
not feasible to attempt to express any of these in terms of 
limitation of motion since that could not be determined with 
any degree of medical certainty.  X-rays showed an old injury 
to the navicula of the left wrist, with osteoarthritic 
changes as well as a loose bony fragment most likely due to 
an old nonunited fracture, but no evidence of acute fracture 
or dislocation.  X-rays also showed bony fragmentation of the 
left knee tibial tuberosity which may be due to nonunited 
secondary ossification center or osteoitis; otherwise the 
knee was normal without evidence of bone destruction, joint 
space narrowing, or effusion.  The impressions were service-
connected residuals of a left wrist fracture, with prior X-
ray evidence of degenerative changes in the radiocarpal joint 
with local bony changes involving the scaphoid and lunate, 
likely related to old trauma; and residuals of left knee 
injury, probable possible Osgood-Schlatter disease.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statements of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims for increased ratings 
for his service-connected left wrist and left knee 
disabilities.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  
Pertinent records and examinations have been obtained.  The 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

With regard to the left wrist disability, the veteran is 
right-handed; thus, this disability involves the minor wrist, 
with X-ray evidence of arthritic involvement.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

Normal wrist motion consists of 70 degrees of dorsiflexion 
(extension), 80 degrees of palmar flexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I.  

Limited motion of the minor wrist is rated 10 percent when 
palmar flexion is limited in line with the forearm, or 
dorsiflexion is less than 15 degrees.  This is the maximum 
rating for limitation of wrist motion.  38 C.F.R. § 4.71a, 
Code 5215.  A 20 percent rating is assigned for ankylosis of 
the minor wrist when in a favorable position of 20 degrees to 
30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, Code 5214.

As measured on several recent VA examinations, the veteran's 
left wrist demonstrates limited motion, as compared to the 
measurements of normal wrist motion.  However, the current 10 
percent rating is the maximum rating for limitation of wrist 
motion, and thus the effects of pain on use do not affect the 
rating under the limitation of motion code.  38 C.F.R. §§ 
4.40, 4.45, 4.59; Spencer v. West, 13 Vet.App. 376 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence shows 
the left wrist is not ankylosed (i.e., fixed in one 
position), and thus there is no basis for a higher rating 
under the ankylosis code.  

With regard to the left knee disability, there is no X-ray 
evidence of arthritis.  

Normal flexion and extension of the leg is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of the leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent rating when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.

Limitation of extension of the leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
and 20 percent when limited to 15 degrees.  38 C.F.R. § 
4.71a, Code 5261.

Range of motion of the left knee was from 0 to 130 degrees at 
the last examination.  Recent examination and treatment 
records do not show left knee limitation of motion that would 
be even 10 percent disabling under the limitation of motion 
codes.  Evem when the effects of pain on use are considered, 
there is no credible evidence for a higher rating based on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.

Impairment of the knee with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Code 5257.  When the 
requirements for a compensable rating under this code are not 
met, a 0 percent rating is assigned.  38 C.F.R. § 4.31.  
Despite subjective complaints, recent examinations show there 
is no instability of the left knee on clinical testing.  The 
required degree of instability for a higher rating under this 
code is not shown.

The Board finds the veteran's left knee disability is no more 
than 10 percent disabling under any diagnostic code.  He does 
not have both compensable arthritis with limitation of motion 
of the left knee, plus compensable left knee instability, and 
thus there is no basis for dual ratings for the left knee 
condition.  See VAOPGCPREC 9-98 and 23-97.

The preponderance of the evidence is against the claims for 
increased ratings for the left wrist and left knee 
disabilities.  Thus the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a left wrist disability is denied.

An increased rating for a left knee disability is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

